DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 is objected to because "it", in line 2, could refer to any noun. Although understood in view of the disclosure, the examiner suggests replacing "it" with "the screw" for better antecedent basis.  
Claim 1 is objected to as it recites the limitation "the suture wire" in lines 3-4.  Although understood in view of the disclosure, the examiner suggests replacing “the” with “a” for better antecedent basis.
Claim 1 is objected to as it recites the limitation “the fitting position" in line 4.  Although understood in view of the disclosure, the examiner suggests replacing “the” with “a” for better antecedent basis.
Claim 1 is objected to as it recites the limitation "the internal end and side canals" in line 5.  Although understood in view of the disclosure, the examiner suggests replacing “the” with “an” for better antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “mini" and "miniaturized” in claim 1, lines 1-2 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what size would and would not be encompassed by the terms mini and miniature.  Although a preferred size is identified in the specification in paragraph 011 as between 3-20mm, this is only a preferred range and the metes and bounds of the claim remain unclear.  For example, it is unclear as to if a 21 mm screw would meet the claim terms, or if a 25mm screw would meet the claimed terms, or if a 0.5 mm screw would meet the claimed terms, etc.  
 Claim 1 recites "anchor screw (1) characterized in that it is manufactured without a self-perforating conical tip (2) and does not have an upper end (5) for passing the suture wire (7), which is replaced with the fitting position…". It is unclear what is being replaced.    Additionally, it is unclear as to if one of the elements which is claimed, and thus required, is than later being recited as not present, i.e. replaced, thus creating confusion as to what is and is not required by the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  As the claim 1 recites "improvement applied to a skeletal mini anchorage site", it appears the claim is reciting an improvement on an anchorage site, and thus claiming the anchorage site itself. As the anchorage site, in this case, is a skeletal anchorage site, it is a natural product, and thus the claims are rejected under 101 as reciting a nature-based product. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (US 2007/0233123 A1).
Claim 1. Ahmad et al. (Ahmad) teaches the improvement applied to a skeletal anchorage site comprising an anchor screw characterized in that it is manufactured without a self-perforating conical tip (Paragraph 0001; non-conical end seen in Figures 1 and 2, element 108). Ahmad teaches the screw also has an upper end with the fitting portion of a squared shape driver (Line 5 of Paragraph 0030). Ahmad teaches the anchor screw presents an orifice at the internal end and side canals capable for allowing a suture wire to pass, and thus encompass a device with an orifice and side canals as claimed (orifice seen in Figure 1, elements 112; internal end seen in Figure 2, along axis 114; side canals seen in Figure 1, element 122).
Regarding the site as a mini anchorage site and comprising a miniaturized screw, as discussed above, the claimed limitations are unclear.  Regardless, as Ahmad teaches a bone fixation device with a length of 10-140mm (paragraph 0032), and the preferred size disclosed is between 3-20mm (instant specification paragraph 011), the teachings of Ahmad are considered to encompass the claimed limitations.
Regarding the screw as modified, as a tip is defined as a pointed end, as Ahmad shows that the screw end (element 108, Figures 1 and 2) without a conical or pointed end, and as the instant specification discloses that the absence of a conical tip is a main difference in the screw, and thus is not self-perforating (instant specification paragraph 007), the teachings of Ahmad are considered to encompass the claimed limitations.  
Regarding the screw as not having an upper end for passing the suture wire which is replaced with the fitting portion of a square driver as recited in claim 1, as discussed above, the limitations are unclear.  Regardless, as Ahmad teaches the upper end for fitting a shaped driver (paragraph 0030) and as Ahmad does not teach applying a suture wire to the upper end (all), the teachings of the prior art are considered to encompass the claimed limitations.  It is noted that Ahmad does teach openings within the screw, however, these are for passing a medicament and not disclosed as for use with a suture wire (paragraph 0025).

Conclusion and Notes
	Note: In view of the claim objections, 35 U.S.C. 112 rejections, and the 35 U.S.C. 101 rejection, and in lieu of the individual suggestions above, the following suggestion for claim language has been provided by the examiner:
A skeletal anchor screw for use with a suture wire and without a self-perforating conical tip, wherein the screw comprises:               
               an upper end which is not configured to receive the suture wire and which comprises a cavity shaped to receive a square shaped driver;
               an orifice passing through the screw configured for the suture wire to pass; and 
               side canals configured for the suture wire to pass.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHEHA BASET whose telephone number is (571)272-5612. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NASHEHA BASET/Examiner, Art Unit 4165                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771